EXHIBIT 21.1 WENDY’S/ARBY’S GROUP, INC. LIST OF SUBSIDIARIES AS OF January 2, 2011 Subsidiary State or Jurisdiction Under Which Organized Wendy’s/Arby’s Restaurants, LLC (formerly Wendy’s International Holdings, LLC) Delaware Arby's Restaurant Group, Inc. Delaware RTM Acquisition Company, LLC Georgia Wendy’s/Arby’s Support Center, LLC Delaware Sybra, LLC Michigan RTM Partners, LLC Georgia RTM Development Company, LLC Delaware RTM Operating Company, LLC Delaware RTM Operating Company of Canada, Inc. Ontario Arby’s Restaurant, LLC Delaware RTM, LLC Georgia RTMSC, LLC South Carolina RTM Savannah, LLC Georgia RTM Georgia, LLC Georgia Franchise Associates, LLC Minnesota RTM Alabama, LLC Alabama RTM West, LLC California RTM Sea-Tac, LLC Washington RTM Mid-America, LLC Indiana RTM Indianapolis, LLC Ohio RTM Gulf Coast, LLC Alabama RTM Portland, LLC Oregon ARG Resources, LLC Georgia ARG Services, Inc. Colorado Arby’s, LLC Delaware Arby’s of Canada, Inc. Ontario Arby’s IP Holder Trust Delaware Wendy’s International, Inc. Ohio Wendy’s/Arby’s International, Inc. Delaware Wendy’s/Arby’s International Services, Inc. Delaware Wendy’s Restaurants (Asia) Limited Hong Kong Wendy’s Old Fashioned Hamburger Restaurants Pty. Ltd. Australia Restaurant Finance Corporation Ohio Café Express, LLC Delaware BDJ 71112, LLC Ohio Wendy Restaurant, Inc. Delaware Wendy’s Old Fashioned Hamburgers of New York, Inc. Ohio Wendy’s Restaurants of New York, LLC Delaware Oldemark LLC Vermont Wendy’s of Denver, Inc. Colorado The New Bakery Co. of Ohio, Inc. Ohio Wendy’s of N.E. Florida, Inc. Florida Wendy’s Restaurants of Canada Inc. Ontario Wendy’s Canadian Advertising Program, Inc. Ontario TIMWEN Partnership (1) Ontario The Wendy’s National Advertising Program, Inc. Ohio 256 Gift Card Inc. Colorado SEPSCO, LLC Delaware Home Furnishing Acquisition Corporation Delaware Triarc Acquisition, LLC Delaware Jurl Holdings, LLC (2) Delaware RCAC, LLC Delaware Madison West Associates Corp. Delaware oldings LLC (3) New York Citrus Acquisition Corporation Florida Adams Packing Association, Inc. Delaware TXL Corp. South Carolina (1) 50% owned by Wendy’s Restaurants of Canada Inc. (2) 99.7% capital interest owned by Wendy’s/Arby’s Group, Inc. (the “Company”).Certain members of management of the Company have been granted an equity interest in Jurl Holdings, LLC (“Jurl”) representing in the aggregate a 0.30% capital interest in Jurl and up to a 15% profits interest in Jurl’s interest in Jurlique. (3) 80.1% owned by Madison West Associates Corp. (“Madison West”), 11.3% owned by affiliates of the Company and 8.6% owned by unaffiliated third parties.
